Exhibit 10.3

 

ALLIED ESPORTS ENTERTAINMENT, INC.

 

April 24, 2020

 

VIA EMAIL

 

Frank Ng

Frank Ng Frank@alliedesports.com

 

Re:Employment Agreement

 

Reference is made to that certain Employment Agreement dated effective September
20, 2019 between Allied Esports Entertainment, Inc., a Delaware corporation (the
“Company”) and you (the “Employment Agreement”). By executing below, you agree
that your current annual base salary of $300,000, will be reduced to an annual
base salary of $60,000, effective May 1, 2020, for the following six-month
period.

 

  Sincerely,       /s/ Adam Pliska   Adam Pliska, President

 

ACKNOWLEDGED:       /s/ Frank Ng   Frank Ng  

 

 

 

 